Dykman, J.
Two persons commenced an action of slander against two other persons, and in the complaint alleged that one of the defendants had used defamatory words against one of the plaintiffs. There was no allegation that either the plaintiffs or the defendants were husband and wife, and both of the defendants demurred to the complaint for a misjoinder of parties, and that the complaint did not state a cause of action in favor of the plaintiffs against the defendants. The demurrers were sustained at the special term, and the defendants have appealed from the order sustaining the demurrer. It requires no argument to show that the complaint fails to state a cause of action, and the orders appealed from should be affirmed, with costs and disbursements.